Interim Decision #2943

MATTER OF DI SANTILLO

In Deportation Proceedings
A-30619277
Decided by Board May 24, 1983
(1)An alien may be deported wider section 241(a)(1) of the Immigration and Nationality
Act, 8 U.S.C. 1251(t)(1), if, at the thus of entry, heir excludable under sectMn212(a)(17)
of the Act, 8 U.S.C. 1182 (a)(17), as one who, having been arrested and deported, fails
to obtain consent from the Attorney General to apply or reapply for 'admission prior
to his embarkation.
(2)Section 252(b) of the Act. 8 U.S.C. 1282(b),:provides a summary deportation procedure
under which an alien crewmen's D-1 conditional landing permit may be revoked and the
alien deported without a hearing.
(3)The summary procedure under section 252(b) of the Act, which governs only the alien
crewman whose D-1 conditional landing permit is formally revoked prior to the departure
of his vessel, represents a narrow exception to the deportation procedures found In
section 242(b) of the Act and reflects Congress' commitment to address and correct the
serious problem of illegal crewmen in the United States.
(4)An alien who is deported pursuant to the summary procedures contained in section 252(6)
of the Act is not relieved of the requirements of obtaining consent from the Attorney
. General to. reapply for admission under section 212(a)(17) of the Act.
(5)The revocation of respondent's D-1 conditional landing permit and his removal from

the United States pursuant to the provisions of section 252(b) of the Act constituted an
"arrest and deportation" for purposes of section 212(a)(17) and, therefore, his deportability under section 241(a)(1) is established by his failure to obtain consent from the
Attorney General to reapply for admission as a lawful permanent resident.

CHARGE:
ORDER: Act of 1952—Sec. 241(a)(1) (8 U.S.C. 1251(a)(1)]—Excludable at of entry under
section 212(a)(17) [8 U.S.C. 1182(a)(17)}—No permission to
reapply after deportation
ON BEHALF OF Rireporiorwr:
ON BEHALF OF SERVICE:
Paul Vincent
Charles Gordon, Esquire
Appellate Trial
931 Investment Building
Attorney
15U K Street, N.W.
Washington, D.C. 20005
Br: lifilhollan, Chairman; Idaniatis, Dunne, Morris, and Vacca, Board Members

The Immigration and Naturalization Service has appealed from the
decision of the inunigration judge, dated October 22, 1980, terminating

407

Interim Decision #2943
the deportation proceedings brought against the respondent. The appeal
will be sustained.
The respondent is a 37-year - old native and citizen of Italy who was

admitted to the United States as a lawful permanent resident on March
23, 1970. Prior to that entry he was a crewman aboard the Italian
vessel, M/V Maria Amelia Lolli Chetti, when it docked at Baltimore,
Maryland on December 10, 1962. The respondent requested and was
issued a "D-1" Conditional Landing Permit, in accordance with 8 C.F. R.
252.1(d)(1) and section 252(aX1) of the Immigration and Nationality Act,
8 U.S.C. 1282(a)(1). 1 On December 11, 1962, the respondent was served

with Form 1-99, Notice of Revocation and Penalty, revoking his "D-1"
conditional landing permit and directing his detention and deportation
aboard the M/V Maria Amelia Lolli Chetti pursuant to section 252(b) of
the Act. 2 That section provides in relevant part:
[A]u immigration officer may, in his discretion, if he determines that an alien . . . does
not intend to depart on the vessel or aircraft which brought him, revoke the conditional
permit to land which was granted such crewman under the provisions of subsection
(a)(1), take such crewmen lute custody; and require the master or commanding officer of
the vessel or aircraft on which the crewman arrived to receive and detain•him on board
such vessel or aircraft, if practicable, and such crewman shall be deported from the
1 Section 252(a)(1) provides:
No alien crewman shall be permitted to land temporarily in the United States except as
provided in this section . . . . If an immigration officer fmds upon examination that an
alien crewman is a nonimmigrant . . . and is otherwise admissible and has agreed to
accept such permit, he may, in his discretion, grant the crewman asonditional permit to

land temporarily pursuant to regulations prescribed by the Attorney General, subject

to revocation in subsequent proceedings as provided in subsection (b), and for a period
of time, in any event, not to exceed (1) the period of time (nut exceeding twenty nine days) during which the vessel or
aircraft on which he arrived remains in port, if the immigration officer is satisfied that
the crewman intends to depart on the vessel or aircraft on which he arrived[.]
2 The-Notice (Exhibit 8) provided:
-

Your n4 Conditional Landing Permit has been revoked, and your detention and deportation aboard the. MAT Maria Amelia Lolli Chetti has been directed, pursuant to Section

252(b) of the Immigration and Nationality Act.
You are hereby placed on notice that under the law a crewman whose D-1 Conditional
Landing Permit is revoked, and who is then deported, cannot there after lawfully enter
the United States, unless prior to his embarkation at a place outside the United States,
the Attorney General has expressly consented to his reapplying for admission. Moreover,
under the law a crewman who enters or attempts to enter the United States at any time
after such deportation without having received 'permission from the Attorney General
to reapply for admission, is guilty of a felony and, upon conviction, is liable to imprisonment of not more than two years, or a fine of not more than 81,000, or both such fine and
imprisonment.
The respondent signed the Notice, acknowledging that he had received a copy, that it had
been read and explained to him, and that he understood it. The Notice also contain* a

verification by a Service Officer that the Notice was read and explained to the respondent
through an interpreter in the Italian language.
408

Interim Decision #2943
United States at the expense of the transportation line which brought him to the United
States . . . . Nothing in this section shall be construed to require• the procedure prescribed in section 242 of this Act to cases falling within the provisions of this subsection.

On June 28, 1977, an Order to Show Cause was issued against the
respondent, alleging that he had been arrested and deported from the
United States on December 11, 1962, at. Baltimore, Maryland and that he
had reentered on March 2,3, 1970, as an immigrant without first receiving
permission from the Attorney General to reapply for admission. The
respondent was charged with' being deportable under section 241(a)(1)
of the Act, 8 U.S.C. 1251 (a)(1). 3 At his deportation hearing begun on
September 25, 1979, and completed on October 22, 1980, the respondent,

who was represented by counsel, admitted that he was an alien and that
he had entered the United States on March 23, 1970, as an immigrant.
He denied the allegations that he had been arrested and deported from
the United States on December 11, 1962, and that he had not been
granted permission to reapply for admission. He also denied the charge
of deportability as an alien excludable at entry.
The respondent's deportation hearing was• continued during the pendency of his appeal from the April 7, 1979, conviction under section 276 of
the Act, 8 U.S.C. 1326, for reentry after having been arrested and
deported. The Third Circuit reversed the judgment of conviction on the
ground that Lhe respondent's prosecution under section 276 was barred

by the federal statute of limitations. See'United States v. DiSantillo,
615 F.2d 128 (3 Cir. 1980).
Following the reversal of his conviction, the respondent filed a motion
to dismiss deportation proceedings. He argued that the revocation of a
crewman's conditional landing permit and his removal from the United
States pursuant to section 252(b) of the Act did not constitute an "arrest
and deportation" for purposes of section 212(2)(17). He claimed that the

perpetual bar against a deported alien' was a severe sanction and that
there was nothing in the language or structure of the statutes, or its
legislative history, to warrant an assumption that Congress intended
that sanction to apply to crewmen whose conditional landing permits
had been revoked. He further argued that in referring to an alien who
was "arrested and deported!' Congress evidently intended to signify one
3 Under section 241(a)(1), an alien who "at the time of entry was within one or more of
the classes of aliens excludable by the law existing at the time of such entry" may be
deported.
One such excludable class consists of "(a)liens who have been arrested and deported . . . ,
unless prior to their embarkation . . . the Attorney General has consented to their applying or reapplying for admission." Section 212(a)(17).
4 Section 212(aX17) as amended by section 4 of the Immigration and Nationality Act
Amendments of 1081, Pub. L. 97-116, 95 Stot 1611 (nor 29, 1981), now requires previously deported aliens to obtain permission to reapply for admission if they seek admission within 5 years of their deportation or removal.

409

Interim Decision #2943
who had undergone the formal expulsion process now described in sections 242 and 243 of the Act, and that the terms originated at a time
when all formal deportation proceedings were commenced with the alien's
arrest. The respondent relied on United States v. Wong Kim Bo, 466
F.2d 1298 (5 Cir. 1972), rehearing denied 472 F.2d 720; United States v.
Farias-Arroyo, 528 F.2d 904 (9 Cir. 1975); and United States v.
DiSantillo, supra., to support his arguments that the "arrested and

deported" language of section 212(a)(17) relates to the expulsion of aliens
through a formal deportation proceeding and the issuance of a warrant
of deportation and not to the informal revocation and removal procedure
under section 252(b) of the Act. The immigration judge, adopting the
respondent's arguments, found that he had not been "arrested and
deported" in December 1962 for purposes of section 212(a)(17), did not
require the Attorney General's permission to reapply for admission, and
was therefore not deportable under section 241 (a)(1) of the Act_
For the following reasons, we are convinced that the revocation of the
respondent's conditional landing permit and his removal from the United
States in December 1962 under section 252(b) of the Act constitutes an

"arrest and deportation" pursuant to section 212(a)(17) and that his
deportability under section 241(a)(1) of the Act is established by his
admission as a lawful permanent resident on March 23, 1970, without
obtaining permission to reapply.
Section 242(b) of the Act provides a generally applicable procedure •
for determining the deportability of an alien. Section 252(b) provides a
specific procedure for the deportation of alien crewmen holding D-1
landing permits. The summary procedure set forth in section 252(b)
under which the conditional permit to land may be revoked and the alien
deported without a hearing represents a narrow exception to the deportation procedures found in section 242(b). It governs only the alien
crewman whose D-1 permit is formally revoked prior to the departure of
his vessel. 8 C.F.R. 252.2; Matter of M-, 5 I&N Dee. 127 (BIA 1953).
Section 252(b) was designed to address the serious problem created
"by alien crewmen who deserted their ships and secreted themselves in
the United States." Congress recognized that "the temporary 'shore
leave' admission of alien seamen who remain illegally constitutes one of
the most important loopholes in our whole system of restrictions and

control of the entry of aliens into the United States." Immigration and
Naturalization Service v. Stanisic, 395 U.S. 62, 73 74 (1969). Congress'
-

commitment to address and correct the growing problem of illegal crewmen in this country is further demonstrated by its refusal to permit
crewmen adjustment of status or suspension of deportation. Sections
244(f) and 245(c) of the Act, 8 U.S.C. 1254(f) and 1255(c).
We fail to see how an interpretation which would relieve an alien
crewman deported under section 252(b) of the requirement of obtaining
410

Interim Decision #2943
consent to reapply for admission under section 212 (a)(17) would further
Congress' intent to address the serious illegal crewman problem. Such
an interpretation would elevate the alien crewman to a favored status
under the Act, a result clearly not intended by Congress and one that
we decline to adopt. 5 While section 252(b) provides for the summary
deportation of certain alien crewmen, it does not follow that once so
deported the alien is relieved of the requirements of section 212(a)(17)
applicable to all deported aliens. See generally Matter of Lee, 17 I&N
Dec. 275 (Comm. 1978); Matter of Bunag, 13 I&N Dec. 103 (D.D. 1967).
The -ecord establishes that the respondent was properly deported as
an alien crewman in December 1962 under the provisions of section
252(b) of the Act. We conclude that the respondent was required to
obtain consent to reapply for admission under section 212(a)(17) at the
time of his admission as a lawful permanent resident on March 23, 1970,
that the immigration judge improperly terminated the proceedings, and
that the respondent's deportability under section 241(a)(1) of the Act
has been established by evidence which is clear, convincing, and unequivocal as required by Woodby v. INS, 285U.S_ 276 flfiR)_
The respondent has not had an opportunity to apply for discretionary
relief. We note that he has resided in the United States for more than 13
years, that he is married to a United States citizen, and that the record
does not disclose any adverse factors. The respondent appears to be
eligible for mow pro tiinc permission to reapply for admission pursuant
to Matter of Ducret, 15 UN Dec. 620 (BIA 1976). Accordingly, we will
s stain the Service's appeal and remand the record to afford the respondent an opportunity to apply for that and any other available discretionary relief.
ORDER The appeal is sustained.
FURTHER ORDER

The immigration judge's order terminat-

the deportation proceedings is vacated.
FURTHER ORDER: The record is remanded to the the immigration judge for further proceedings consistent with the foregoing opinion and the entry of a new decision.
ing

and United States v.
5 Respondent's reliance on United States v. Wong Kim Bo, supra,
Parias Arroyo, supra, is misplaced. Neither case involved alien crewmen deported under
section 252(b) of the Att. They concerned criminal convictions under section 276 of aliens
deported under section 242. The court in United States v. DiSantitto, supra, did not
reach the issue presented by this appeal, reversing the judgment of conviction solely on
the basis of the statute of limitations.
-

411

